ICJ_103_Diallo_GIN_COD_2002-11-07_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE DU 7 NOVEMBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA vy. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 7 NOVEMBER 2002
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), ordonnance du 7 novembre 2002,
CLJ. Recueil 2002, p. 607

Official citation:

Ahmadou Sadio Diallo { Republic of Guinea vy. Democratic Republic
of the Congo), Order of 7 November 2002,
1 C.J. Reports 2002, p. 607

 

N° de vente:
ISSN 0074-4441 Sales number $54
ISBN 92-1-070960-8

 

 

 
7 NOVEMBRE 2002

ORDONNANCE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

7 NOVEMBER 2002

ORDER
607

COUR INTERNATIONALE DE JUSTICE

2002 ANNÉE 2002
7 novembre
Rôle général
n° 103 7 novembre 2002
AFFAIRE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sui, vice-président, MM. Ran-
JEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M Hiccins, MM. PARRA-ARANGUREN,  KOOIIMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. Couvreur, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Règle-
ment,

Vu l'ordonnance du 8 septembre 2000, par laquelle le président de la
Cour a reporté, respectivement, au 23 mars 2001 et au 4 octobre 2002 les
dates d'expiration des délais pour le dépôt du mémoire de la République
de Guinée et du contre-mémoire de la République démocratique du
Congo,

Vu le mémoire de la République de Guinée, déposé dans le délai ainsi
prorogé;

Considérant que, le 3 octobre 2002, dans le délai fixé pour le dépôt du
contre-mémoire, la République démocratique du Congo a déposé des

4
608 AHMADOU SADIO DIALLO (ORDONNANCE 7 XI 02)

exceptions préliminaires portant sur la recevabilité de la requête de la
République de Guinée;

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour adopté le 14 avril 1978,
la procédure sur le fond est suspendue et qu'il échet de fixer un délai dans
lequel la partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

Considérant que, au cours d’une réunion que le président a tenue avec
les représentants des Parties le 5 novembre 2002, la République de Gui-
née a indiqué qu’elle aurait besoin de huit mois pour la préparation de cet
exposé écrit, compte tenu en particulier du temps requis pour rassembler
toutes les données de fait nécessaires; et considérant que la République
démocratique du Congo n’a pas fait objection à ce qu’un tel délai soit
fixé ;

Compte tenu des circonstances particulières de l’espèce et de l’accord
des Parties,

Fixe au 7 juillet 2003 la date d'expiration du délai dans lequel la Répu-
blique de Guinée pourra présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions préliminaires soulevées par la
République démocratique du Congo;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le sept novembre deux mille deux, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Guinée et au Gouvernement de la République démocratique du Congo.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070960-8
